Citation Nr: 0123884	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1961 to February 
1966.  He also had subsequent Reserve membership interspersed 
with periods of active duty for training (ACDUTRA) in March 
1978, January and February 1979, August 1981, March and April 
1982, July 1983, August 1984, April and May 1985, August 
1987, April 1988, January and December 1989, January and 
February and June and July 1993, August 1994, March 1995, and 
February 1996.  He was not service connected for any 
disability during his lifetime.  He died in January 2000 at 
the age of 57.  The appellant is his widow.

This appeal arises from a September 2000 rating action that 
denied service connection for the cause of the veteran's 
death.

In her Substantive Appeal which was received in February 
2001, the appellant requested a hearing before a hearing 
officer at the RO.  By letters subsequently in February, the 
RO notified the appellant and her representative of a hearing 
that had been scheduled for her at the RO for a date in early 
March.  By letter of early March 2001, the appellant's 
representative requested that the hearing be re-scheduled for 
another date.  By letters subsequently in March, the RO 
notified the appellant and her representative of a hearing 
that had been scheduled for her at the RO for a date in late 
March.  By letter of April 2001, the veteran's representative 
explained that the appellant had wanted to cancel the hearing 
scheduled at the RO in late March, and notified the RO that 
she withdrew her request for a hearing in this appeal.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. During his lifetime, the veteran was not service connected 
for any disability.

3. The cause of the veteran's death was a malignant 
histiocytoma.

4. There is no evidence that the veteran was exposed to 
asbestos in service or during ACDUTRA.

5. A malignant histiocytoma in the veteran's right arm was 
first objectively demonstrated 32 years following active 
military service, and 2 years following his last period of 
ACDUTRA.

6. According to competent medical opinion, there is no 
credible evidence of an etiological relationship between 
exposure to asbestos and the onset of a malignant 
histiocytoma in the veteran's right arm or its recurrence 
or metastasis to a lung.


CONCLUSIONS OF LAW

1. The malignant histiocytoma that caused the veteran's death 
was neither incurred in nor aggravated by service, not may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001). 
 
2. The malignant histiocytoma that caused the veteran's death 
was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the veteran's service records including his 
service medical records discloses no findings or diagnoses of 
any malignant tumor including a histiocytoma, and no evidence 
of exposure to asbestos.  Those records show that he served 
aboard the USS Hermitage (LSD-34) as a boatswain from 1962 to 
1966.

In June 1966 and August 1968 claims for VA disability 
compensation filed during his lifetime, the veteran claimed 
no residuals of exposure to asbestos, including a malignant 
tumor.

Numerous military and private medical records and periodic 
annual examination reports associated with the veteran's 
Reserve status and ACDUTRA from December 1976 to March 1997 
are negative for findings or diagnoses of any malignant tumor 
including a histiocytoma, and for evidence of exposure to 
asbestos.  In many reports of medical history completed by 
the veteran beginning in December 1976 and continuing through 
August 1990, he consistently listed his occupation as a 
section foreman in a coal mine.  A July 1990 military health 
record verification form indicated that the veteran had 
signed an "Asbestos Sheet" which had been witnessed; the 
form did not indicate that the veteran had been exposed to 
asbestos; no actual "Asbestos Sheet" is of record.  In 
reports of medical history completed by the veteran in 
December 1992 and January 1994, he listed his occupation as a 
transportation coordinator/property manager; his military 
rating or specialty in December 1992 was as an equipment 
chief.  In reports of medical history completed by the 
veteran in February and April 1995, he listed his occupation 
only as a transportation coordinator.  

In April 1998, the veteran was evaluated by W. Wynert, M.D., 
for a malignant fibrous histiocytoma (MFH) about the right 
elbow.  The veteran gave an approximately 1-year history of a 
lesion that had slowly evolved immediately above the elbow on 
the medial aspect.  The lesion had been excised in March 
1998.  Pathological evaluation at that time showed a 3-
centimeter tumor which was connected to the skin and 
diagnosed to be an MFH.  No angiolymphatic invasion was 
noted, and the surgical margins were free of tumor.  The 
veteran currently felt well generally, and he had no systemic 
symptoms of tumor.  A review of the veteran's social history 
indicated that he had a B.S. degree in management; he had 
worked for about 19 years in the mines, and for the past 7 
years had been director of transportation for a county.  He 
had smoked a pipe, and stopped about 5 years ago.  After 
current examination, the assessment was MFH of the right 
elbow - completely excised, full staging pending.  

On examination by K. Yaw, M.D., in early May 1999, the 
veteran was noted to have been initially found to have a 
subcutaneous soft tissue mass on his right upper arm in 
Spring 1998; this was noted to have been of insidious onset 
without pain.  The mass was reportedly completely excised in 
March 1998 and interpreted as a Grade 3 MFH.  In August 1998, 
he has noted to have a recurrence at the same site, and a 
repeat excision was done, with pathological confirmation of 
the original diagnosis and indicating negative surgical 
margins.  This second procedure was followed with adjuvant 
radiation that was completed in early Fall 1998.  A month 
ago, he developed a discrete nodule.  Chest X-rays of March 
1999 were noted to have been negative.  He denied current 
tobacco use.  He was currently employed as a transportation 
coordinator for multiple school districts.  After current 
examination, the assessment was most likely recurrent soft 
tissue sarcoma of the right arm despite excision with 
negative margins and radiation therapy.  

On oncological evaluation for a recurrent right arm sarcoma 
by J. Baar, M.D., in mid-May 1999, the veteran was noted to 
have been a transportation worker for the past 10 years, and 
a coal miner for 19 years prior to that.  He was noted to 
have been a smoker of three-quarters of a pack a day for 30 
years, but quit many years ago.  

After examination by Dr. Yaw in mid-May 1999, the assessment 
was recurrent right arm soft tissue sarcoma, with no evidence 
of metastatic disease.

On examination by Dr. Yaw in August 1999, computerized 
tomography of the veteran's chest showed massive pleural 
effusion with extensive left pleural masses consistent with 
metastatic disease, which was noted to be new, compared with 
findings in May 1999.  The assessment was aggressive 
intrathoracic metastatic disease with aggressive pleural 
effusion.

In September 1999, the veteran was hospitalized at the 
UPMC/Shadyside Hospital for chemotherapy for a metastatic 
MFH.  His oncological history went back to March 1998, when 
he had an MFH resected from his right arm in the antecubital 
area.  He had a recurrence of disease in August 1998 and 
underwent re-resection and radiation to the right arm.  He 
was then well until about April 1999, when he noticed a lumpy 
nodule on the top of the latest excision scar.  A complete 
work-up by Dr. Yaw in May 1999 did not reveal any evidence of 
metastatic disease, and there was only localized disease in 
the right arm, which area was then resected.  The veteran was 
then well until August 1999, when he started noticing 
progressive shortness of breath on exertion.  In August 1999 
he underwent a bronchoscopy and left video-assisted thoracic 
surgery with drainage of a left pleural effusion and 
pleurodesis by Dr. Ferson at Presbyterian University 
Hospital.  There was a large amount of tumor in the left 
pleural space which almost completely obliterated the left 
chest wall, as well as a large amount of bloody pleural 
fluid.  The veteran's lung pathology was consistent with a 
metastatic MFH.  A review of the veteran's medical history 
showed a past 30-pack year smoking history, but he had 
stopped smoking many years ago.  During his current hospital 
course, he received chemotherapy.  The final diagnosis was 
metastatic sarcoma with lung metastasis.

On follow-up examination by H. Baldinucci, M.D., in early 
November 1999, the veteran was noted to have been first seen 
at the UPMC/Lee Hospital for a clotted subclavian vein in the 
left shoulder secondary to a chemotherapy catheter.  After 
examination, the assessments were history of cytoma, 
malignant pleural effusion, and thrombosis of the left 
subclavian vein.  

In late November 1999, the veteran was hospitalized at the 
UPMC/Lee Hospital for surgery to obtain a biopsy sample to be 
sent for evaluation of chemotherapy agents.  After 
examination by Dr. Baldinucci, the assessments were 
histiocytoma, metastatic disease, malignant pleural effusion, 
and anemia.  On subsequent consultation examination, P. 
Woolley, M.D., reviewed the veteran's oncological history, 
noting an original diagnosis of a histiocytoma in the right 
arm approximately 1.5 years ago.  The assessment was 
recurrent histiocytoma with metastases to the lung, now 
status-post radiation to the right arm and 2 re-excisions of 
the primary tumor, now status-post 2 cycles of chemotherapy 
with progression of disease by chest X-ray.

In December 1999, the veteran was brought to the emergency 
room of the UPMC/Lee Hospital with progressive SOB.  He 
underwent chemotherapy during a tumultuous hospital course, 
and was transferred to the Select Specialty 
Hospital/Johnstown (SSH) in mid-January 2000.  The primary 
diagnosis was malignant histiocytoma, with secondary 
diagnoses of malignant effusion of the left side of the lung, 
chronic hypoxia, large decubitus ulcer in the coccyx area, 
possible staphylococcal infection in the left pleural field, 
cardiac tamponade secondary to chest mass and fluid, and 
history of left upper extremity venous thrombosis.  

A report of terminal SSH hospitalization completed by the 
veteran's attending physician, Dr. Baldinucci, shows that he 
was admitted in mid-January 2000 following progressive 
development of a malignant effusion, collapse of the left 
lung, and significant deviation of the mediastinal tissues to 
the right.  He had an open drainage in the left chest and was 
in continued monitored respiratory distress.  The assessments 
were malignant history of cytoma, malignant effusion of the 
left lung with complete collapse of the lung, left upper 
extremity venous thrombosis, peripheral edema, and chronic 
hypoxia.  During his hospital course, the veteran underwent 
chemotherapy, which he did not tolerate well, and he did not 
appear to improve.  A chest wall tube was placed, and 
staphylococcus was isolated.  He continued to do poorly, and 
comfort measures were implemented.  He went into a deep state 
of depression, did not improve, and died on [redacted] January.  The 
final principal diagnosis was history of cytoma, with 
secondary diagnoses of atelectasis, pneumonia, peripheral 
edema, and chronic hypoxemia.

The veteran was not service connected for any disability 
during his lifetime.              

Death certificates completed and certified by Dr. Baldinucci 
indicate that the underlying cause of the veteran's death on 
[redacted] January 2000 was a malignant histiocytoma.  No other 
significant conditions were listed as contributory causes of 
death.  No autopsy was performed.  The veteran's occupation 
was listed as a construction mechanic.

In a statement of February 2000, Dr. Woolley noted that the 
veteran recently died of an MFH, which disease was similar to 
mesothelioma.  While there were differences, the doctor 
opined that this disease could possibly have been related to 
asbestos exposure while the veteran was in service; the 
doctor assumed that the VA had the details of the veteran's 
exposure to such asbestos.

In October 2000, the RO referred this case for an advisory 
opinion from a VA medical expert in oncology.  The veteran 
was noted to have had active naval service aboard the USS 
Hermitage during the 1960's, and post-service employment as a 
mining supervisor.  The VA physician was requested to review 
the claims folder and render an opinion as to the likelihood 
of a relationship between any exposure to asbestos and the 
veteran's death from a malignant histiocytoma.

In November 2000, a VA physician who is an expert in oncology 
stated that she had reviewed the veteran's chart and his 
medical history pertaining to the onset and medical course of 
the MFH which caused his death in January 2000.  She opined 
that there was no clear evidence that there is a relationship 
between asbestos exposure and the development of an MFH.  
MFHs were a type of soft tissue sarcoma, and she found it 
noteworthy that, in this veteran's case, his soft tissue 
sarcoma began on an extremity rather than in a lung.  She 
found it not unusual for a histiocytoma or other type of soft 
tissue sarcoma to metastasize to a lung, noting that soft 
tissue sarcomas had been related to radiation exposure where 
there were some types of genetic predisposition, especially 
in people who presented with a history or diagnosis of 
neurofibromatosis.  Other chemical exposures had been 
implicated, including phenoxyacetic acids, the chlorophenols, 
vinyl chloride, and arsenic, and some preliminary evidence 
had suggested that dioxin might be a risk factor, although 
other studies had shown that there was no associated risk of 
development of a soft tissue sarcoma in people who had been 
exposed to dioxin.  The doctor concluded that there did not 
seem to be anything in medical literature to suggest that 
exposure to asbestos was related to the development of a soft 
tissue sarcoma, especially if it presented in the 
extremities.  

II.  Analysis

The appellant contends, in effect, that the malignant 
histiocytoma that caused the veteran's death likely could 
have been the result of his exposure to asbestos aboard a 
ship in service.  She asserts that this contention with 
respect to the etiology of the histiocytoma is supported by 
the medical opinion of Dr. Woolley, one of the veteran's 
treating physicians at the time of his death.  Her 
representative requests application of the "benefit of the 
doubt" rule in this case.   

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or injury incurred in or aggravated 
while performing inactive duty training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after 31 December 1946 and a 
malignant tumor becomes manifest to a degree of 10% within 1 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a disease is first diagnosed after service, service 
connection may  nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even 
though a veteran may not have had a particular condition 
diagnosed in service, or for many years afterwards, service 
connection can still be established); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, the sole evidence in favor of the appellant's 
claim consists of Dr. Woolley's speculative February 2000 
opinion - after the veteran's death - positing a possible 
relationship between the MFH that caused the veteran's death 
and his exposure to asbestos in service - the details of 
which exposure the doctor assumed the VA possessed.  The 
Board finds that this opinion is based on an inaccurate 
factual premise, inasmuch as there is no evidence in this 
case that shows that the veteran was in fact exposed to 
asbestos at any time during his active military service or 
ACDUTRA.

The evidence against the appellant's claim consists of the 
veteran's service records, including service medical records, 
which are completely devoid of evidence of any MFH or 
exposure to asbestos during active service or associated with 
various periods of ACDUTRA from 1961 to 1997.  Although he 
served aboard the USS Hermitage as a boatswain during active 
service in the 1960's, there was no evidence that he was 
exposed to asbestos in that job capacity, or in any other job 
capacity during periods of ACDUTRA from 1978 to 1996.  During 
his lifetime, the veteran made no allegations of having been 
exposed to asbestos in service, either in claims for VA 
disability compensation he filed post service in 1966 and 
1968, or in numerous medical histories recorded in connection 
with the post-service onset and treatment of the MFH that 
eventually caused his death.  When an MFH was first diagnosed 
in the veteran's right arm in 1998, 32 years post service, no 
medical history or diagnosis at that time linked it to 
asbestos exposure during military service.  Neither do the 
numerous subsequent medical records of follow-up treatment 
and surgeries for a recurrent and metastatic MFH at various 
medical facilities by several physicians during the veteran's 
lifetime - including a November 1999 consultation report by 
Dr. Woolley and the report of terminal hospitalization - 
contain any history or diagnosis of exposure to asbestos in 
service or an etiological relationship between any such 
exposure and the development of an MFH.  The death 
certificates completed and certified by the physician who 
attended the veteran during his terminal hospitalization do 
not list exposure to asbestos as a contributory cause of his 
death from the underlying MFH.  In November 2000, the VA 
medical expert in oncology who reviewed all of the veteran's 
medical records contained in the claims folder, including the 
February 2000 speculations of Dr. Woolley, authoritatively 
concluded that there was no clear evidence of a relationship 
between asbestos exposure and the development of an MFH, 
noting that nothing even in medical literature suggested such 
development, especially if - as in the veteran's case - it 
initially presented in an extremity rather than a lung.

On that record, the Board finds that the evidence shows no 
exposure of the veteran to asbestos during his service or any 
period of ACDUTRA, and, in any event, no etiological 
relationship between any such exposure and the initial onset 
of an MFH 32 years post service in his right arm and its 
subsequent recurrence and metastasis to the lung.  The Board 
finds that Dr. Woolley's speculations as to a possible 
relationship between asbestos exposure and the onset of the 
veteran's MFH are overwhelmingly outweighed by evidence in 
this case showing neither the veteran's exposure to asbestos 
in service nor that the metastatic MFH that caused his death 
is an asbestos-related disease.  In discounting the probative 
value of Dr. Woolley's statement, the Board notes that, in 
reaching his conclusion, he offered no references to medical 
literature that supported his speculations and otherwise gave 
no reasons or bases for his opinion that the veteran's MFH 
was an asbestos-related disease.  Moreover, it is evident 
that he erroneously relied upon an inaccurate factual premise 
in linking the veteran's MFH to asbestos exposure in service 
that he apparently assumed the VA had confirmed - which is 
not in fact the case.  On the other hand, the November 2000 
VA expert medical opinion was based on a thorough review of 
the extensive record and was supported by detailed clinical 
findings in the veteran's case and references to medical 
literature, as a result of which the Board accords that 
opinion great probative value and considers it dispositive of 
the issue on appeal.

In the absence of evidence that the veteran was exposed to 
asbestos in service; in the absence of evidence of an MFH in 
service or for many years thereafter; and in the absence of 
credible medical evidence of an etiological relationship 
between asbestos exposure and the development of an MFH in 
the veteran's right arm and its recurrence and metastasis to 
the lung, the Board finds no basis upon which to grant 
service connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
appeal is denied.

The Board has considered the appellant's request that the 
"benefit of the doubt" doctrine be applied in rendering a 
decision in this appeal.  Under the applicable criteria, 
when, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a claim for VA benefits, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  When all 
of the evidence is assembled, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
that the benefit of the doubt doctrine is not for application 
in this case, inasmuch as the evidence neither supports the 
appellant's claim for service connection for the cause of the 
veteran's death, nor does there exist an approximate balance 
of positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the claim.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 9 
November 2000, the President of the U.S. signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  This law and implementing regulations redefine 
the obligation of the VA with respect to the duty to assist 
and include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  They also eliminate the concept of a well-
grounded claim and supercede the decision of the U.S. Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam Order), that had held that the VA 
cannot assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on and after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that, even though the RO did 
not have the benefit of the explicit provisions of the VCAA 
in adjudicating this claim, the VA's duties have been 
fulfilled.  First, the VA has a duty to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant and her 
representative were notified in the September 2000 rating 
action and the January 2001 Statement of the Case (SOC) of 
the evidence that served as the basis for the denial of 
service connection for the cause of the veteran's death, and 
the SOC also advised them of the evidence that had to be 
submitted to substantiate and complete that claim.  Moreover, 
by letters of March 2000 the RO requested the appellant and 
her representative to furnish specific information about the 
veteran's alleged exposure to asbestos in service, his jobs 
post service, and any medical treatment he received soon 
after separation from service.  By letters of July 2000, the 
RO requested the appellant and her representative to furnish 
information regarding the veteran's medical treatment and to 
sign a form authorizing the VA to obtain such pertinent 
medical records.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the discussion in the 
rating action, SOC, and letters sent to the appellant and her 
representative notified them of the information and evidence 
needed to substantiate and complete this claim, and thus 
complied with the VA's notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  The 
appellant and her representative have not made reference to 
any unobtained evidence that might aid her claim, or that 
might be pertinent to the bases for the denial of service 
connection for the cause of the veteran's death.  The RO, on 
its own initiative, in March 2000 requested the veteran's 
service medical and administrative records, including any 
that showed exposure to asbestos in the jobs that he 
performed, and subsequently requested all relevant treatment 
records identified by the appellant in March and August 2000; 
all such records have been associated with the claims folder.  
In October 2000, the RO, again on its own initiative, 
requested an advisory opinion from a VA medical expert in 
oncology as to a possible etiological relationship between 
asbestos exposure and the veteran's death from an MFH; such 
opinion was rendered in November 2000 and has been associated 
with the claims folder.  Under the circumstances, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the appellant in this case, and that further 
development and expenditure of the VA's resources are not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

